 

 

Exhibit 10.2

GUARANTEE AND COLLATERAL AGREEMENT

made by

BOOZ ALLEN HAMILTON INVESTOR CORPORATION,

BOOZ ALLEN HAMILTON INC.,

as the Borrower,

and the Subsidiary Guarantors party hereto

in favor of

BANK OF AMERICA, N.A.,

as Collateral Agent

Dated as of July 31, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

DEFINED TERMS

     1   

1.1

  

Definitions

     1   

1.2

  

Other Definitional Provisions

     7   

SECTION 2.

  

GUARANTEE

     7   

2.1

  

Guarantee

     7   

2.2

  

Right of Contribution

     8   

2.3

  

No Subrogation

     8   

2.4

  

Amendments, etc. with respect to the Borrower Obligations

     9   

2.5

  

Guarantee Absolute and Unconditional

     9   

2.6

  

Reinstatement

     10   

2.7

  

Payments

     10   

SECTION 3.

  

GRANT OF SECURITY INTEREST

     10   

3.1

  

Grant of First Priority Security Interests

     10   

3.2

  

Intercreditor Relations

     11   

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

     12   

4.1

  

Representations in Credit Agreement

     12   

4.2

  

Title; No Other Liens

     12   

4.3

  

Names; Jurisdiction of Organization; Chief Executive Office

     13   

4.4

  

Pledged Securities

     13   

4.5

  

Intellectual Property

     13   

4.6

  

[Reserved]

     13   

4.7

  

Material Government Contracts

     13   

SECTION 5.

  

COVENANTS

     13   

5.1

  

Covenants in Credit Agreement

     13   

5.2

  

Investment Property

     13   

5.3

  

Material Government Contracts

     14   

5.4

  

[Reserved]

     14   

5.5

  

Perfection Exclusions

     14   

SECTION 6.

  

REMEDIAL PROVISIONS

     14   

6.1

  

Certain Matters Relating to Receivables

     14   

6.2

  

[Reserved].

     15   

6.3

  

Communications with Grantors; Grantors Remain Liable

     15   

6.4

  

Pledged Securities

     15   

6.5

  

Intellectual Property

     16   

6.6

  

Proceeds to be Turned Over To Collateral Agent

     17   

6.7

  

Application of Proceeds

     17   

6.8

  

Code and Other Remedies

     18   

6.9

  

Private Sales

     18   

6.10

  

Deficiency

     18   



--------------------------------------------------------------------------------

SECTION 7.

  

THE COLLATERAL AGENT

     19   

7.1

  

Collateral Agent’s Appointment as Attorney-in-Fact, etc

     19   

7.2

  

Duty of Collateral Agent

     20   

7.3

  

Execution of Financing Statements

     20   

7.4

  

Authority of Collateral Agent

     21   

SECTION 8.

  

MISCELLANEOUS

     21   

8.1

  

Amendments in Writing

     21   

8.2

  

Notices

     21   

8.3

  

No Waiver by Course of Conduct; Cumulative Remedies

     21   

8.4

  

Enforcement Expenses; Indemnification

     21   

8.5

  

Successors and Assigns

     22   

8.6

  

Set-Off

     22   

8.7

  

Counterparts

     22   

8.8

  

Severability

     22   

8.9

  

Section Headings

     22   

8.10

  

Integration

     22   

8.11

   GOVERNING LAW      22   

8.12

  

Submission To Jurisdiction; Waivers

     22   

8.13

  

Acknowledgements

     23   

8.14

  

Additional Guarantors and Grantors

     24   

8.15

  

Releases

     24   

8.16

  

WAIVER OF JURY TRIAL

     24   

 

SCHEDULES Schedule 1    Notice Addresses Schedule 2    Investment Property
Schedule 3    Legal Name, Jurisdictions of Organization and Chief Executive
Offices Schedule 4    Intellectual Property Schedule 5    Material Government
Contracts ANNEXES Annex I    Assumption Agreement Annex II    Acknowledgement
and Consent Annex III    Appointment and Agreement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 31, 2012, made by each of
the signatories hereto, in favor of Bank of America, N.A., as Collateral Agent
(in such capacity, the “Collateral Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of July 31, 2012 (as amended, waived, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Booz Allen
Hamilton Inc., a Delaware corporation (the “Borrower”), the Lenders, Bank of
America, N.A., as Collateral Agent and Administrative Agent, Bank of America,
N.A., as Issuing Lender, Credit Suisse Securities (USA) LLC, as Syndication
Agent, Barclays Bank PLC, Citigroup Global Markets Inc., HSBC Securities (USA)
Inc., J.P. Morgan Securities LLC, Morgan Stanley Senior Funding, Inc., Sumitomo
Mitsui Banking Corporation and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Co-Documentation Agents, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Credit Suisse Securities (USA) LLC as Joint Lead Arrangers and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC,
Barclays Capital, Citigroup Global Markets Inc., HSBC Securities (USA) Inc.,
J.P. Morgan Securities LLC, Morgan Stanley Senior Funding, Inc. and Sumitomo
Mitsui Banking Corporation, as Joint Bookrunners.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor (as defined below);

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the benefit of the Administrative Agent, the Collateral
Agent and the other Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby agrees with the
Collateral Agent, for the benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: “Accession”, “Account”, “As-Extracted Collateral”, “Certificated
Securities”, “Chattel Paper”, “Commercial Tort Claim”, “Commodity Account”,
“Document”, “Equipment”, “Farm Products”, “Fixture”, “General Intangible”,
“Goods”, “Instrument”, “Inventory”, “Letter-of-Credit Right”, “Securities
Account”, “Securities Intermediary”, “Security” and “Uncertificated Securities”.



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, waived, supplemented or otherwise modified from time to time.

“Borrower”: as defined in the preamble hereto.

“Borrower Cash Management Obligations”: to the extent that the Borrower so
agrees in the applicable agreements therefor, the collective reference to all
obligations and liabilities of the Borrower and any other Loan Party (including,
to the extent that such agreements so provide and without limitation, interest
accruing at the then applicable rate provided in the Specified Cash Management
Arrangement after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or like proceeding, relating to the Borrower
or the applicable Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding) to any Lender
or any Affiliate of any Lender (or any Lender or any Affiliate thereof at the
time such Specified Cash Management Arrangement was entered into) (each, a “Cash
Management Provider”), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, any Specified Cash Management Arrangement or any
other document made, delivered or given in connection therewith, in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, to the extent that such
agreements so provide and without limitation, all fees and disbursements of
counsel to the relevant Lender or Affiliate thereof that are required to be paid
by the Borrower or the applicable Loan Party, as the case may be, pursuant to
the terms of any Specified Cash Management Arrangement) so long as the relevant
Cash Management Provider executes and delivers to the Administrative Agent a
letter agreement (a) in substantially the form of Annex III or (b) otherwise in
form and substance reasonably acceptable to the Administrative Agent pursuant to
which, unless the Collateral Agent agrees otherwise, the relevant Cash
Management Provider (i) appoints the Administrative Agent as its agent under the
applicable Specified Cash Management Arrangement and (ii) agrees to be bound by
the provisions of Sections 9.3, 9.7, 10.11 and 10.12 of the Credit Agreement.

“Borrower Credit Agreement Obligations”: the collective reference to the unpaid
principal of and interest on the Loans (including, for the avoidance of doubt,
any New Loans and any Extended Loans), the Reimbursement Obligations and all
other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed or allowable
in such proceeding) to the Administrative Agent, the Collateral Agent or any
other Secured Party, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, in each case, which may
arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Letter of Credit or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent, to the Collateral Agent or
to the other Secured Parties that are required to be paid by the Borrower
pursuant to the terms of any of the foregoing agreements).

 

2



--------------------------------------------------------------------------------

“Borrower Foreign Currency L/C Agreement Obligations”: the collective reference
to all obligations and liabilities of the Borrower and any other Loan Party
(including, without limitation, interest accruing at the then applicable rate
provided in any Specified Foreign Currency L/C Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower or the applicable Loan Party, whether
or not a claim for post-filing or post-petition interest is allowed or allowable
in such proceeding) to any Lender or any Affiliate of any Lender (or any Lender
or any Affiliate thereof at the time such Specified Foreign Currency L/C
Agreement was entered into) (each, a “Foreign Currency L/C Provider”), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, in each case, which may arise under, out of, or
in connection with, any Specified Foreign Currency L/C Agreement or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the relevant Lender or Affiliate thereof that are
required to be paid by the Borrower or the applicable Loan Party, as the case
may be, pursuant to the terms of any Specified Foreign Currency L/C Agreement)
so long as, unless the Collateral Agent agrees otherwise, the relevant Foreign
Currency L/C Provider executes and delivers to the Administrative Agent a letter
agreement (a) in substantially the form of Annex III or (b) otherwise in form
and substance reasonably acceptable to the Administrative Agent pursuant to
which the relevant Foreign Currency L/C Provider (i) appoints the Administrative
Agent as its agent under the applicable Specified Foreign Currency L/C Agreement
and (ii) agrees to be bound by the provisions of Section 9.3, 9.7, 10.11 and
10.12 of the Credit Agreement.

“Borrower Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of the Borrower and any other Loan Party (including,
without limitation, interest accruing at the then applicable rate provided in
any Specified Hedge Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower or the applicable Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed or allowable in such
proceeding) to any Lender or any Affiliate of any Lender (or any Lender or any
Affiliate thereof at the time such Specified Hedge Agreement was entered into)
(each, a “Hedge Provider”), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, in each case, which
may arise under, out of, or in connection with, any Specified Hedge Agreement or
any other document made, delivered or given in connection therewith, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the relevant Lender or Affiliate thereof
that are required to be paid by the Borrower or the applicable Loan Party, as
the case may be, pursuant to the terms of any Specified Hedge Agreement) so long
as, unless the Collateral Agent agrees otherwise, the relevant Hedge Provider
executes and delivers to the Administrative Agent a letter agreement (a) in
substantially the form of Annex III or (b) otherwise in form and substance
reasonably acceptable to the Administrative Agent pursuant to which the relevant
Hedge Provider (i) appoints the Administrative Agent as its agent under the
applicable Specified Hedge Agreement and (ii) agrees to be bound by the
provisions of Section 9.3, 9.7, 10.11 and 10.12 of the Credit Agreement.

“Borrower Obligations”: the collective reference to (i) the Borrower Credit
Agreement Obligations, (ii) the Borrower Hedge Agreement Obligations, (iii) the
Borrower Foreign Currency L/C Obligations and (iv) the Borrower Cash Management
Obligations, but, as to clauses (ii), (iii) and (iv) hereof, only to the extent
that, and only so long as, the Borrower Credit Agreement Obligations are secured
and guaranteed pursuant hereto.

“CLIN”: a JAMIS contract line item number with respect to a Government Contract
or the equivalent under any successor system.

 

3



--------------------------------------------------------------------------------

“Collateral”: as defined in Section 3.1.

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1 or 6.6.

“Copyright Licenses”: with respect to any Grantor, all United States written
license agreements naming such Grantor as licensor or licensee (including,
without limitation, those listed in Schedule 4), granting any right under any
Copyright, subject, in each case, to the terms of such license agreements, and
the right to prepare for sale, sell, and advertise for sale, all Inventory now
or hereafter covered by such licenses.

“Copyrights”: (i) with respect to any Grantor, all of such Grantor’s copyrights
arising under the laws of the United States, whether registered or unregistered
and whether published or unpublished (including, without limitation, those
listed in Schedule 4), all registrations and recordings thereof, and all
applications in connection therewith, in each case, owned by such Grantor in its
own name, including, without limitation, all registrations, recordings,
supplemental registrations and pending applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Government Contract”: any contract to which a Loan Party is a party and a
counterparty is a U.S. Governmental Authority to the extent such contract
involves the performance of services or delivery of goods by or on behalf of
such Loan Party to such U.S. Governmental Authority.

“Grantors”: the collective reference to each signatory hereto (other than the
Collateral Agent) together with any other entity that may become a party hereto
as provided herein.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent, to the Collateral Agent or to the other Secured
Parties that are required to be paid by such Guarantor pursuant to the terms of
this Agreement or any other Loan Document).

“Guarantors”: the collective reference to Investor and the Subsidiary Guarantors
that may become a party hereto as provided herein.

“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s rights, priorities and privileges relating to intellectual
property, arising under the laws of the United States, including, without
limitation, such Grantor’s Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks and Trademark Licenses, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Investor or any of its Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Excluded Capital Stock excluded from the definition of “Pledged Stock”) and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Securities.

“Investor”: Booz Allen Hamilton Investor Corporation, a Delaware corporation.

“Issuers”: the collective reference to each issuer of a Pledged Security.

“Liens”: as defined in Section 3.1.

“Material CLIN”: as defined in the definition of Material Government Contract.

“Material Government Contracts”: all Government Contracts listed on Schedule 5,
and each Government Contract entered into after the date hereof:

(i) having a duration of one year or greater,

(ii) having one or more CLINs, which CLIN involves aggregate consideration
payable (or expected gross revenue) by the applicable governmental entity to the
applicable Loan Party of $10,000,000 or more over the term of the contract,
including base period plus priced options (a “Material CLIN”); and

(iii) which are not subject to the provisions of Federal Acquisition Regulation
52.232-24 or any successor provision;

provided that “Material Government Contracts” shall not include any contract the
existence of which may not be disclosed to the Secured Parties under applicable
law, rule or regulations.

“New York UCC”: the Uniform Commercial Code from time to time in effect in the
State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patent License”: with respect to any Grantor, all United States written license
agreements providing for the grant by or to such Grantor of any right to
manufacture, use or sell any invention covered in whole or in part by a Patent,
including, without limitation, any of the foregoing referred to in Schedule 4,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

“Patents”: with respect to any Grantor, all of such Grantor’s (i) letters patent
of the United States, including, without limitation, any of the foregoing
referred to in Schedule 4, (ii) applications for letters patent of the United
States and all continuations and continuations in part thereof, including,
without limitation, any of the foregoing referred to in Schedule 4, and
(iii) rights to obtain any reissues or extensions of the foregoing, in each
case, owned by such Grantor in its own name.

“Pledged Notes”: all promissory notes listed on Schedule 2 and all Intercompany
Notes at any time issued to any Grantor in excess of $5,000,000 (or Intercompany
Notes which, in the aggregate, are in excess of $5,000,000) and all other
promissory notes issued to or held by any Grantor in excess of $5,000,000 (other
than promissory notes issued in connection with extensions of trade credit by
any Grantor in the ordinary course of business).

 

5



--------------------------------------------------------------------------------

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: the collective reference to (i) the shares of Capital Stock
listed on Schedule 2 and (ii) any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the Capital Stock of
any Person that may be issued or granted to, or held by, any Grantor while this
Agreement is in effect other than Excluded Capital Stock; provided that in no
event shall more than 65% of the outstanding Capital Stock of any class of any
Foreign Subsidiary or any Foreign Subsidiary Holding Company be required to be
pledged hereunder (such percentage to be adjusted by mutual agreement (not to be
unreasonably withheld) upon any change in law as may be required to avoid
adverse U.S. federal income tax consequences to any Parent (as defined in the
Credit Agreement), Investor, the Borrower or any of the Borrower’s
Subsidiaries).

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Securities Act”: the Securities Act of 1933, as amended.

“Specified Cash Management Arrangement”: any cash management arrangement
(a) entered into by (i) the Borrower or any other Loan Party and (ii) any Lender
or any Affiliate thereof at the time such cash management arrangement was
entered into, as counterparty, and (b) which has been designated by such Lender
and the Borrower, by notice to the Collateral Agent not later than 90 days after
the execution and delivery by the Borrower or such other Loan Party, as a
Specified Cash Management Arrangement. The designation of any cash management
arrangement as a Specified Cash Management Arrangement shall not create in favor
of the Lender or Affiliate thereof that is a party thereto any rights in
connection with the management or release of any Collateral or any Guarantor
Obligations.

“Trademark License”: with respect to any Grantor, all United States written
license agreements providing for the grant by or to such Grantor of any right to
use any Trademark, including, without limitation, any of the foregoing referred
to in Schedule 4, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Trademarks”: with respect to any Grantor, all of such Grantor’s (i) trademarks,
trade names, corporate names, company names, business names, domain names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers, and all goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith (except for “intent to use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Section 1(c) or 1(d) of said Act has been filed), whether in the United States
Patent and Trademark Office or in any similar office or agency of the United
States or any State thereof, and all United States common-law rights related
thereto owned by such Grantor in its own name, including, without limitation,
any of the foregoing referred to in Schedule 4, and (ii) the right to obtain all
renewals thereof.

 

6



--------------------------------------------------------------------------------

“Unfunded Advances/Participations” : (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Lender has made its portion of the applicable Borrowing
available to the Administrative Agent as contemplated by Section 2.2 of the
Credit Agreement and (ii) with respect to which a corresponding amount shall not
in fact have been returned to the Administrative Agent by the Borrower or made
available to the Administrative Agent by any such Lender and (b) with respect to
any Issuing Lender, the aggregate amount, if any, of any participations in
respect of Reimbursement Obligations that shall not have been funded by any L/C
Participant in accordance with Section 3.4 of the Credit Agreement.

“U.S. Governmental Authority” shall mean the government of the United States of
America and any agency thereof.

“Vehicles”: aircraft, railcars and all cars, trucks, trailers, construction and
earth moving equipment and other assets covered by a certificate of title law of
any state.

1.2 Other Definitional Provisions. (a)The words “hereof,” “herein”, “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Collateral Agent for the benefit of the
Administrative Agent, the Collateral Agent, and the other Secured Parties, the
prompt and complete payment and performance by the Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Borrower Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent, the Collateral Agent or any
other Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full (other than Borrower Hedge Agreement Obligations, Borrower
Foreign Currency L/C Obligations, Borrower Cash Management Obligations and
contingent or

 

7



--------------------------------------------------------------------------------

indemnification obligations not then due), no Letter of Credit (that is not cash
collateralized or back-stopped to the reasonable satisfaction of the Issuing
Lender or purchasing Lender, as applicable, in respect thereof) shall be
outstanding and the Commitments shall have been terminated, notwithstanding that
from time to time during the term of the Credit Agreement the Borrower may be
free from any Borrower Obligations, provided that any Guarantor shall be
released from its guarantee contained in this Section 2 as provided in
Section 8.15.

(e) No payment (other than payment in full) made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent, the Collateral Agent or any other Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations shall have been paid in full (other than Borrower Hedge Agreement
Obligations, Borrower Foreign Currency L/C Obligations, Borrower Cash Management
Obligations and contingent or indemnification obligations not then due), no
Letter of Credit (that is not cash collateralized or back-stopped to the
reasonable satisfaction of the Issuing Lender or purchasing Lender, as
applicable, in respect thereof) shall be outstanding and the Commitments shall
have been terminated, provided that any Guarantor shall be released from its
guarantee contained in this Section 2 as provided in Section 8.15.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the Collateral Agent and the other
Secured Parties, and each Guarantor shall remain liable to the Administrative
Agent, the Collateral Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent, the Collateral Agent or any other Secured Party, no Guarantor shall be
entitled to be subrogated to any of the rights of the Administrative Agent, the
Collateral Agent or any other Secured Party against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent, the Collateral Agent or any other Secured Party for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Administrative Agent, the Collateral Agent and the other
Secured Parties by the Borrower on account of the Borrower Obligations shall
have been paid in full (other than Borrower Hedge Agreement Obligations,
Borrower Foreign Currency L/C Obligations, Borrower Cash Management Obligations
and contingent or indemnification obligations not then due), no Letter of Credit
(that is not cash collateralized or back-stopped to the reasonable satisfaction
of the Issuing Lender or purchasing Lender, as applicable, in respect thereof)
shall be outstanding and the Commitments shall have been terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of such Borrower Obligations shall not have been paid in full,
such amount shall be held by such Guarantor in trust for the Administrative
Agent, the Collateral Agent and the other Secured Parties, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the

 

8



--------------------------------------------------------------------------------

Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in such order as the
Collateral Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. To the maximum
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by the Administrative Agent,
the Collateral Agent or any other Secured Party may be rescinded by the
Administrative Agent, the Collateral Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent, the Collateral Agent or any other Secured Party, and the Credit Agreement
and the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders, or all
Lenders, or all Lenders directly and adversely affected thereby, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of set-off at any time held by the Administrative Agent, the Collateral
Agent or any other Secured Party for the payment of the Borrower Obligations may
be sold, exchanged, waived, surrendered or released. Neither the Administrative
Agent, the Collateral Agent nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives, to the maximum
extent permitted by applicable law, any and all notice of the creation, renewal,
extension or accrual of any of the Borrower Obligations and notice of or proof
of reliance by the Administrative Agent, the Collateral Agent or any other
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, with respect to the Loan Documents and the
Administrative Agent, the Collateral Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives, to the maximum extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations. Each Guarantor understands and agrees, to the maximum extent
permitted by applicable law, that the guarantee of such Guarantor contained in
this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against the Administrative Agent,
the Collateral Agent or any other Secured Party, or (c) any other circumstance
whatsoever (other than a defense of payment or performance) (with or without
notice to or knowledge of the Borrower or any Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Borrower from the Borrower Obligations, or of such Guarantor under the guarantee
of such Guarantor contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent, the

 

9



--------------------------------------------------------------------------------

Collateral Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent, the Collateral Agent or any other Secured Party to make
any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent, the Collateral Agent
or any other Secured Party against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent, the Collateral
Agent or any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim at the Funding
Office.

SECTION 3. GRANT OF SECURITY INTEREST

3.1 Grant of First Priority Security Interests. Each Grantor hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in and to the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents;

(e) all Equipment;

(f) all Fixtures;

(g) all General Intangibles;

(h) all Instruments, including the Pledged Notes;

 

10



--------------------------------------------------------------------------------

(i) all Intellectual Property;

(j) all Inventory;

(k) all Investment Property;

(l) all books and records pertaining to the Collateral; and

(m) to the extent not otherwise included, all Proceeds and products of any of
the Collateral and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3.1, this Agreement shall not constitute a grant of a security
interest in (i) any leasehold interest in real property (and any Fixtures
relating thereto) and any Fixtures relating to any owned real property to the
extent that the Collateral Agent is not entitled to a security interest with
respect to such owned real property under the terms of the Credit Agreement,
(ii) any Vehicles and all Proceeds thereof, (iii) any property to the extent
that such grant of a security interest is (A) prohibited by any Requirements of
Law of a Governmental Authority, (B) requires a consent not obtained of any
Governmental Authority pursuant to a Requirement of Law or (C) prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument, (including any permitted liens, leases and licenses) or other
document evidencing or giving rise to such property in each case with any third
party, joint venture or non wholly-owned Subsidiary or any organizational,
shareholder or similar agreements of any non-wholly owned Subsidiary or joint
venture; except in the case of clauses (A), (B) or (C), to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or organizational, shareholder or similar agreement providing
for such prohibition, breach, default or termination or requiring such consent
is ineffective under applicable law, (iv) any property that constitutes
Equipment subject to a certificate of title statute, Farm Products, Accessions,
Letter-of-Credit Rights, Commercial Tort Claims and As-Extracted Collateral,
(v) any property to the extent the granting of such security interest would
result in adverse tax consequences as reasonably determined by the Borrower
(provided that any such designation shall be subject to the prior written
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed)), (vi) any property as to which the Borrower and the
Administrative Agent reasonably determines that the burden or cost of obtaining
a security interest or perfection thereof is excessive when compared to the
benefit to the Secured Parties of the security to be afforded thereby,
(vii) equity interests in and assets of Unrestricted Subsidiaries and Immaterial
Subsidiaries, (viii) Capital Stock (including for these purposes any investment
deemed to be Capital Stock for United States tax purposes) which is described in
the proviso to the definition of Pledged Stock, (ix) any Capital Stock and other
securities of a Subsidiary to the extent that the pledge of or grant of any
other Lien on such Capital Stock and other securities for the benefit of the
holders of Additional Obligations incurred in the form of notes (or the holders
of any notes that restructure, refund, replace or refinance the Loans or such
Additional Obligations) results in the Borrower, Investor or any Parent Company
being required to file separate financial statements of such Subsidiary with the
Securities and Exchange Commission (or any other governmental authority)
pursuant to either Rule 3-10 or 3-16 of Regulation S-X under the Securities Act,
or any other law, rule or regulation as in effect from time to time, but only to
the extent necessary to not be subject to such requirement and (x) any aircraft,
airframes, aircraft engines or helicopters, or any Equipment or other assets
constituting a part thereof. It is hereby understood and agreed that any
Property described in the preceding proviso, and any Property that is otherwise
expressly excluded from clauses (a) through (m) above, shall be excluded from
the definition of “Collateral”.

 

11



--------------------------------------------------------------------------------

3.2 Intercreditor Relations. Notwithstanding anything herein to the contrary, it
is the understanding of the parties that the Liens granted pursuant to
Section 3.1 shall with respect to all Collateral, prior to the Discharge of
Senior Priority Obligations (as defined in the Intercreditor Agreement), be pari
passu and equal in priority to the Liens granted to any Senior Priority Agent
(as defined in the Intercreditor Agreement) for the benefit of the holders of
the applicable Senior Priority Obligations to secure such Senior Priority
Obligations pursuant to the applicable Senior Priority Documents (as defined in
the Intercreditor Agreement) (except as may be separately otherwise agreed
between the Collateral Agent, on behalf of itself and the Secured Parties, and
any other Senior Priority Agent, on behalf of itself and the Senior Priority
Creditors (as defined in the Intercreditor Agreement) represented thereby). The
Collateral Agent acknowledges and agrees that the relative priority of the Liens
granted to the Collateral Agent, the Administrative Agent and any Additional
Agent (as defined in the Intercreditor Agreement) shall be determined solely
pursuant to the applicable Intercreditor Agreement or Other Intercreditor
Agreement, and not by priority as a matter of law or otherwise. Notwithstanding
anything herein to the contrary, the Liens and security interest granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the provisions of the
applicable Intercreditor Agreement or Other Intercreditor Agreement. In the
event of any conflict between the terms of any Intercreditor Agreement or Other
Intercreditor Agreement and this Agreement, the terms of such Intercreditor
Agreement or Other Intercreditor Agreement, as applicable, shall govern and
control as among (i) the Collateral Agent and any Additional Agent, in the case
of the Intercreditor Agreement, and (ii) the Collateral Agent and any other
secured creditor (or agent therefor) party thereto, in the case of any Other
Intercreditor Agreement. In the event of any such conflict, each Grantor may act
(or omit to act) in accordance with such Intercreditor Agreement or Other
Intercreditor Agreement, as applicable, and shall not be in breach, violation or
default of its obligations hereunder by reason of doing so.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Collateral Agent and the Secured Parties
to enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower, each Guarantor and each Grantor
hereby represents and warrants with respect to itself to each of the
Administrative Agent, the Collateral Agent and each other Secured Party that:

4.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement to
the extent they refer to such Guarantor or to the Loan Documents to which such
Guarantor is a party, each of which is hereby incorporated herein by reference,
are true and correct in all material respects, and each of the Administrative
Agent, the Collateral Agent and each other Secured Party shall be entitled to
rely on each of them as if they were fully set forth herein; provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge.

4.2 Title; No Other Liens. Except as otherwise permitted by Section 7.3 of the
Credit Agreement, such Grantor owns or has rights in each item of the Collateral
free and clear of any and all Liens. Except as otherwise permitted under
Section 7.3 of the Credit Agreement, no financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office except financing statements that have been filed without
the consent of the Grantor. For the avoidance of doubt, it is understood and
agreed that any Grantor may, as part of its business, grant licenses to third
parties to use Intellectual Property owned, licensed or developed by a Grantor.
For purposes of this Agreement and the other Loan Documents, such licensing
activity shall not constitute a “Lien” on such Intellectual Property. Each of
the Administrative Agent, the Collateral Agent and each

 

12



--------------------------------------------------------------------------------

other Secured Party understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease, license or transfer the
related Intellectual Property or otherwise realize value from such Intellectual
Property pursuant hereto.

4.3 Names; Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s full and correct legal name, jurisdiction of organization
and identification number from the jurisdiction of organization (if any) are
specified on Schedule 3.

4.4 Pledged Securities. On the date hereof, the shares of Pledged Stock pledged
by such Grantor hereunder:

(a) with respect to the shares of Pledged Stock issued by the Borrower and any
other Restricted Subsidiary, have been duly authorized, validly issued and are
fully paid and non-assessable, to the extent such concepts are applicable; and

(b) constitute (i) in the case of shares of a Domestic Subsidiary (other than a
Foreign Subsidiary Holding Company), all the issued and outstanding shares of
all classes of the Capital Stock of each Issuer directly owned by such Grantor
and (ii) in the case of any Pledged Stock constituting Capital Stock of any
class of any Foreign Subsidiary or Foreign Subsidiary Holding Company, 65% of
the outstanding Capital Stock of such class of each relevant Issuer owned
directly by such Grantor.

4.5 Intellectual Property. Schedule 4 lists all material Copyright
registrations, material Copyright Licenses, material Trademark applications and
registrations, material Trademark Licenses, material Patent applications and
material Patents and material Patent Licenses owned by such Grantor in its own
name on the date hereof.

4.6 [Reserved].

4.7 Material Government Contracts. Schedule 5 lists all Material Government
Contracts to which the Borrower or any of its Subsidiaries was a party as of
July 25, 2012.

SECTION 5. COVENANTS

Each Guarantor and each Grantor covenants and agrees with the Administrative
Agent, the Collateral Agent and the other Secured Parties that subject to
Section 8.15(b), from and after the date of this Agreement until the Obligations
shall have been paid in full (other than Borrower Hedge Agreement Obligations,
Borrower Foreign Currency L/C Obligations, Borrower Cash Management Obligations
and contingent or indemnification obligations not then due), no Letter of Credit
(that is not cash collateralized or back-stopped to the reasonable satisfaction
of the Issuing Lender or purchasing Lender, as applicable, in respect thereof)
shall be outstanding and the Commitments shall have been terminated:

5.1 Covenants in Credit Agreement. In the case of each Guarantor, to the extent
applicable, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

5.2 Investment Property. (a) In the case of each Grantor which is an Issuer,
such Issuer agrees that (i) it will be bound by the terms of this Agreement
relating to the Pledged Securities issued by

 

13



--------------------------------------------------------------------------------

it and will comply with such terms insofar as such terms are applicable to it
and (ii) the terms of Sections 6.4(c) and 6.9 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.4(c) or 6.9 with respect to the Pledged Securities issued by it.

(b) To the extent that any Pledged Security that is an Uncertificated Security
becomes a Certificated Security, the applicable Grantor shall promptly deliver
such certificates evidencing such Pledged Securities to the Collateral Agent
together with stock powers or indorsements thereof reasonably satisfactory to
the Collateral Agent.

5.3 Material Government Contracts. In the case of each Grantor, such Grantor
shall, on each date that the Borrower is required to deliver financial
statements pursuant to Section 6.1(a) or (b) of the Credit Agreement, commencing
with the delivery of financial statements for the quarter ending September 30,
2012, provide the Collateral Agent with written notice of any Material
Government Contracts entered into since the last date financial statements were
delivered pursuant to Section 6.1(a) or (b) of the Credit Agreement through and
including the date of such financial statements (or, with respect to the first
such date financial statements are delivered pursuant to such Sections, since
July 25, 2012 through and including September 30, 2012), such notice to include
the identification of any Material CLINs, and within fifteen days of such
notice, deliver to the Collateral Agent such documentation reasonably necessary
to comply with the Assignment of Claims Act of 1940 with respect to the
assignment of the right of payment in respect of such Material Government
Contracts (or, in the case of any Material Government Contract that is an
indefinite delivery contract, task or delivery order contract, multiple award
schedule contract, blanket purchase agreement, or basic ordering agreement, in
respect of any specific individual order for the performance of services or
delivery of goods placed under such Material Government Contract to the extent
such specific individual order for the performance of services or delivery of
goods has a Material CLIN). The relevant Grantor shall use commercially
reasonable efforts to obtain the consent of the applicable U.S. Governmental
Authority party to each such Material Government Contract in respect of the
assignment of such claims in respect of any Material CLIN, but any failure to
receive such consent shall not constitute a Default.

5.4 [Reserved].

5.5 Perfection Exclusions. Notwithstanding anything to the contrary contained
herein, no Grantor shall be required to take any actions in order to perfect the
security interest granted to the Collateral Agent for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders (i) under the laws of
any jurisdiction outside the United States or (ii) with respect to any assets
specifically requiring perfection through control (including cash, cash
equivalents, deposit accounts, securities accounts or other bank accounts, but
excluding Pledged Securities).

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables.

(a) At any time during the continuance of an Event of Default, upon the
Collateral Agent’s reasonable request at the expense of the relevant Grantor,
such Grantor shall cause independent public accountants or others reasonably
satisfactory to the Collateral Agent to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Receivables.

(b) If required by the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default under Section 8.1(a) or 8.1(f) of
the Credit Agreement, any payments of Receivables, when collected by any
Grantor, (i) shall be forthwith (and, in any event, within two

 

14



--------------------------------------------------------------------------------

Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in a Collateral
Account maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the
Administrative Agent, the Collateral Agent and the other Secured Parties only as
provided in Section 6.7, and (ii) until so turned over, shall be held by such
Grantor in trust for the Administrative Agent, the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor. Each such
deposit of Proceeds of Receivables shall be accompanied by a report identifying
in reasonable detail the nature and source of the payments included in the
deposit.

(c) If an Event of Default has occurred and is continuing and at the Collateral
Agent’s request, each Grantor shall deliver to the Collateral Agent all
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including, without limitation, all agreements,
orders, invoices and shipping receipts. Notwithstanding anything to the contrary
in this Agreement, no Grantor will be required to disclose any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Collateral Agent, Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement,
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product or (iv) constitutes classified information

6.2 [Reserved].

6.3 Communications with Grantors; Grantors Remain Liable.

(a) Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default under Section 8.1(a) or 8.1(f)
of the Credit Agreement, each Grantor shall notify obligors on the Receivables
that the Receivables have been assigned to the Collateral Agent for the benefit
of the Administrative Agent, the Collateral Agent and the other Secured Parties
and that payments in respect thereof shall be made directly to the Collateral
Agent.

(b) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under the Receivables to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent, the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent, the Collateral Agent or any other Secured Party of any
payment relating thereto, nor shall the Administrative Agent, the Collateral
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

6.4 Pledged Securities. (a) Unless an Event of Default shall have occurred and
be continuing and the Collateral Agent shall have given notice to the relevant
Grantor of the Collateral Agent’s intent to exercise its corresponding rights
pursuant to Section 6.4(b), each Grantor shall be permitted to receive all cash
dividends and other distributions paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes to the extent permitted in the
Credit Agreement, and to exercise all voting and corporate rights with respect
to the Pledged Securities.

 

15



--------------------------------------------------------------------------------

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors (which notice shall not be required if an Event of Default
under Section 8.1(f) of the Credit Agreement shall have occurred and be
continuing), (i) the Collateral Agent shall have the right to receive any and
all cash dividends, payments or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Obligations in the order set
forth in Section 6.7, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Collateral Agent or its nominee, and the
Collateral Agent or its nominee may thereafter during the continuance of such
Event of Default exercise (x) all voting, corporate and other rights pertaining
to such Pledged Securities at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate structure of any Issuer, or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Pledged Securities, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may reasonably determine), all
without liability (except liabilities resulting from the gross negligence or
willful misconduct of the Collateral Agent) except to account for property
actually received by it, but the Collateral Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing unless the Collateral
Agent has given notice of its intent to exercise as set forth above.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying.

6.5 Intellectual Property.

(i) Solely for the purpose of enabling the Collateral Agent to exercise its
rights and remedies under Section 6.8 at such time as the Collateral Agent shall
be lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to the Collateral Agent, to the extent such
Grantor has the right to do so, subject to pre-existing rights and licenses, a
non-exclusive license (exercisable without payment of royalty or other
compensation to such Grantor), subject in the case of Trademarks, to sufficient
rights to quality control and inspection in favor of such Grantor to avoid the
risk of invalidation of said Trademarks, to use, license or sublicense any of
the Intellectual Property constituting Collateral now owned or hereafter
acquired by such Grantor, wherever the same may be located.

(ii) Notwithstanding anything contained herein to the contrary, but subject to
the provisions of Section 7.5 of the Credit Agreement that limit the rights of
the Grantors to dispose of their property, notwithstanding the foregoing but
subject to the Collateral Agent’s exercise of its rights and remedies under
Section 6, the Grantors will be permitted to exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to the Intellectual Property in the ordinary course of the business of the
Grantors. In furtherance of the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent shall from time to time,
upon the request of the respective Grantor (through the Borrower), execute and
deliver any instruments, certificates or other documents, in the form so
requested, that such Grantor (through the Borrower) shall have certified are
appropriate in its judgment to

 

16



--------------------------------------------------------------------------------

allow it to take any action permitted above (including relinquishment of the
license provided pursuant to clause (i) immediately above as to any specific
Intellectual Property). Further, upon the payment in full in cash of all of the
Obligations (other than Borrower Hedge Agreement Obligations, Borrower Foreign
Currency L/C Obligations, Borrower Cash Management Obligations and contingent or
indemnification obligations not then due) and cancellation or termination of all
Commitments and Letters of Credit (that are not cash collateralized or
back-stopped to the reasonable satisfaction of the Issuing Lender or purchasing
Lender, as applicable, in respect thereof) or earlier expiration of this
Agreement or release of the Collateral, the Collateral Agent shall grant back to
the Grantors the license granted pursuant to clause (i) immediately above. The
exercise of rights and remedies under Section 6 by the Collateral Agent shall
not terminate the rights of the holders of any licenses or sublicenses
theretofore granted by the Grantors in accordance with the first sentence of
this clause (ii).

6.6 Proceeds to be Turned Over To Collateral Agent. If an Event of Default shall
occur and be continuing and the Loans shall have been accelerated pursuant to
Section 8 of the Credit Agreement, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Administrative Agent, the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by such Grantor, be turned over to the Collateral Agent in
the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required). All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its sole dominion and control. All Proceeds while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Administrative Agent, the Collateral Agent and the other Secured Parties) shall
continue to be held as collateral security for all of the Obligations and shall
not constitute payment thereof until applied as provided in Section 6.7.

6.7 Application of Proceeds. If an Event of Default shall have occurred and be
continuing and the Loans shall have been accelerated pursuant to Section 8 of
the Credit Agreement, at any time at the Collateral Agent’s election, subject to
the terms of the Intercreditor Agreement or any Other Intercreditor Agreement,
the Collateral Agent may apply all or any part of Proceeds constituting
Collateral and any proceeds of the guarantee set forth in Section 2, in payment
of the Obligations, and shall make any such application in the following order:

First, to pay incurred and unpaid reasonable, out-of-pocket fees and expenses of
the Agents under the Loan Documents;

Second, to the Collateral Agent, for application by it towards payment in full
of all Unfunded Advances/Participations (the amounts so applied to be
distributed between or among the Administrative Agent and any Issuing Lender pro
rata in accordance with the amounts of Unfunded Advances/Participations owed to
them on the date of any such distribution);

Third, to the Collateral Agent, for application by it towards payment of amounts
then due and owing and remaining unpaid in respect of the Obligations, pro rata
among the Secured Parties according to the amounts of the Obligations then due
and owing and remaining unpaid to each of them; and

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full (other than contingent or indemnification obligations not then
due), no Letter of Credit (that is not cash collateralized to the reasonable
satisfaction of the Issuing Lender or purchasing Lender, as applicable, in
respect thereof) shall be outstanding and the Commitments shall have been
terminated, shall be paid over to the Borrower or to whomsoever shall be
lawfully entitled to receive the same.

 

17



--------------------------------------------------------------------------------

6.8 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of itself, the Administrative Agent
and the other Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law.
Without limiting the generality of the foregoing, to the maximum extent
permitted under applicable law, the Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notices otherwise provided in the Loan Documents) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived, to the maximum extent permitted
under applicable law, unless otherwise provided in the Loan Documents), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith, subject to pre-existing
rights and licenses, sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent,
the Collateral Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent, the Collateral Agent or any other Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption, stay or
appraisal in any Grantor, which rights or equities are hereby waived and
released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.8, after deducting all reasonable
costs and expenses of every kind actually incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent, the
Collateral Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in accordance with Section 6.7, and only
after such application and after the payment by the Collateral Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Collateral Agent account for
the surplus, if any, to any Grantor. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

6.9 Private Sales. Each Grantor recognizes that the Collateral Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

 

18



--------------------------------------------------------------------------------

6.10 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable fees and disbursements of any attorneys
employed by the Collateral Agent to collect such deficiency.

SECTION 7. THE COLLATERAL AGENT

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following (provided that anything in this Section 7.1(a) to the contrary
notwithstanding, the Collateral Agent agrees that it will not exercise any
rights under the power of attorney provided for in this Section 7.1(a) unless an
Event of Default shall have occurred and be continuing):

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any United States Copyrights, Patents or Trademarks owned by
such Grantor in its own name, execute and deliver, and have recorded, any and
all agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Administrative Agent’s, the Collateral
Agent’s and the other Secured Parties’ security interest in such Copyrights,
Patents and Trademarks and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.8 or 6.9,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of

 

19



--------------------------------------------------------------------------------

competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (5) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (6) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate; (7) subject to pre-existing rights and licenses,
assign any Copyright, Patent or Trademark of such Grantor (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Collateral Agent shall in its reasonable discretion determine; and
(8) subject to pre-existing rights and licenses, generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral and the Administrative Agent’s, the Collateral
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may give such Grantor written notice of such failure to
perform or comply and if such Grantor fails to perform or comply within three
(3) Business Days of receiving such notice (or if the Collateral Agent
reasonably determines that irreparable harm to the Collateral or to the security
interest of the Collateral Agent hereunder could result prior to the end of such
three-Business Day period), then the Collateral Agent may perform or comply, or
otherwise cause performance or compliance, with such agreement.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Collateral Agent. To the extent permitted by law, the Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the New
York UCC or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account. None of the
Administrative Agent, the Collateral Agent, any other Secured Party or any of
their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent, the Collateral Agent and the
other Secured Parties hereunder are solely to protect the Administrative
Agent’s, the Collateral Agent’s and the other Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent, the
Collateral Agent or any other Secured Party to exercise any such powers. The
Administrative Agent, the Collateral Agent and the other Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct or
that of their directors, officers, employees or agents.

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Collateral Agent at any time and from time to time to
file or record financing statements and other filing or recording documents or
instruments with respect to the Collateral (including fixture

 

20



--------------------------------------------------------------------------------

filings, if any, and amendments) without the signature of such Grantor in such
form and in such offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement. Each Grantor authorizes the Collateral Agent to use the collateral
description “all personal property”, “all assets” or any similar phrase in any
such financing statements. Each Grantor agrees to provide such information as
the Collateral Agent may reasonably request necessary to enable the Collateral
Agent to make any such filings promptly following any such request.
Notwithstanding anything herein or in any other Loan Document to the contrary,
the delivery of control agreements with respect to any Deposit Accounts,
Securities Accounts and Commodities Accounts shall not be required.

7.4 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as among the Administrative Agent, the Collateral Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Administrative Agent, the
Collateral Agent and the other Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 or at such other address pursuant to
notice given in accordance with Section 10.2 of the Credit Agreement.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent, the Collateral Agent nor any other Secured Party shall by
any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent, the Collateral Agent or any other Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Administrative Agent, the Collateral Agent or any other Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent, the
Collateral Agent or such other Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4 Enforcement Expenses; Indemnification. Each Guarantor agrees to pay, and to
save the Administrative Agent, the Collateral Agent and the other Secured
Parties harmless from, any and all out-of-pocket liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or

 

21



--------------------------------------------------------------------------------

disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to Section 10.5 of the
Credit Agreement. The agreements in this Section 8.4 shall survive repayment of
the Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. Subject to Section 8.15, this Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Administrative Agent, the Collateral Agent and the other Secured
Parties and their successors and assigns; provided, that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent except as permitted
under the Credit Agreement.

8.6 Set-Off. Each Grantor hereby irrevocably authorizes the Administrative
Agent, the Collateral Agent and each other Secured Party at any time and from
time to time while an Event of Default shall have occurred and be continuing,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to the extent permitted by applicable law,
upon any amount becoming due and payable by each Grantor (whether at the stated
maturity, by acceleration or otherwise after the expiration of any applicable
grace periods) to set-off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final but
excluding trust accounts), in any currency, and any other credits, indebtedness
or claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the
Administrative Agent, the Collateral Agent or such other Secured Party to or for
the credit or the account of such Grantor. Each of the Administrative Agent, the
Collateral Agent and each other Secured Party shall notify such Grantor promptly
of any such set-off made by it and the application made by it of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or electronic (i.e., “pdf”) transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent, the Collateral Agent and
the other Secured Parties with respect to the subject matter hereof and thereof.

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE
BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.

 

22



--------------------------------------------------------------------------------

8.12 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents and any Letter of Credit
to which it is a party to the exclusive general jurisdiction of the Supreme
Court of the State of New York for the County of New York (the “New York Supreme
Court”), and the United States District Court for the Southern District of
New York (the “Federal District Court” and, together with the New York Supreme
Court, the “New York Courts”), and appellate courts from either of them;
provided that nothing in this Agreement shall be deemed or operate to preclude
(i) the Collateral Agent from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations (in which case any party shall be entitled to assert any claim or
defense, including any claim or defense that this Section 8.12 would otherwise
require to be asserted in a legal action or proceeding in a New York Court), or
to enforce a judgment or other court order in favor of the Administrative Agent
or the Collateral Agent, (ii) any party from bringing any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment and (iii) if all such New York Courts decline jurisdiction over any
person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction;

(b) consents that any such action or proceeding may be brought in the New York
Courts and appellate courts from either of them, and waives any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages (provided
that such waiver shall not limit the indemnification obligations of the Grantors
to the extent such special, exemplary, punitive or consequential damages are
included in any third party claim with respect to which the applicable
Indemnitee is entitled to indemnification under Section 10.5 of the Credit
Agreement).

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent, the Collateral Agent nor any other Secured
Party has any fiduciary relationship with or duty to any Grantor arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative
Agent, the Collateral Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

23



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent, the Collateral Agent and the Lenders or among the Grantors
and the Administrative Agent, the Collateral Agent and the Lenders.

8.14 Additional Guarantors and Grantors. Each Restricted Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 6.8 of the Credit Agreement shall become a Guarantor and a Grantor for
all purposes of this Agreement upon execution and delivery by such Restricted
Subsidiary of an Assumption Agreement in the form of Annex I hereto.

8.15 Releases.

(a) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than Borrower Hedge Agreement Obligations, Borrower Foreign
Currency L/C Obligations, Borrower Cash Management Obligations and contingent or
indemnification obligations not then due) shall have been paid in full in cash,
the Commitments shall have been terminated and no Letter of Credit (that is not
cash collateralized or back-stopped to the reasonable satisfaction of the
Issuing Lender or purchasing Lender, as applicable, in respect thereof) shall be
outstanding, the Collateral shall be automatically released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Collateral Agent shall deliver to
such Grantor any Collateral held by the Collateral Agent hereunder, and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the Lien
granted under this Agreement on such Collateral shall be automatically released,
and the Collateral Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable to evidence the release of the Liens created hereby on
such Collateral, including, for the avoidance of doubt, notices of termination
of the assignment and other related documents with respect to any Property for
which an assignment has been made pursuant to any of the Loan Documents
(including pursuant to Section 5.3 of this Agreement) which is being sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement. A Guarantor shall be automatically released from its
obligations hereunder in the event that all the Capital Stock of such Guarantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Credit Agreement, or upon the designation of such Guarantor as an
Unrestricted Subsidiary as permitted under the Credit Agreement, and the
Collateral Agent, at the request and sole expense of the Borrower, shall execute
and deliver to the Borrower all releases or other documents reasonably necessary
or desirable to evidence the release of such obligations. All releases or other
documents delivered by the Collateral Agent pursuant to this Section 8.15(b)
shall be without recourse to, or warranty by, the Collateral Agent.

(c) Liens on Collateral created hereunder shall be released and obligations of
Guarantors and Grantors hereunder shall terminate as set forth in Section 10.15
of the Credit Agreement.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH OTHER
SECURED PARTY, HEREBY IRREVOCABLY AND

 

24



--------------------------------------------------------------------------------

UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

BANK OF AMERICA, N.A.

as Collateral Agent

By:  

/s/ Matthew A. Curtin

Name:   Matthew A. Curtin Title:   Director



--------------------------------------------------------------------------------

BOOZ ALLEN HAMILTON INC., as Grantor By  

/s/ Samuel R. Strickland

Name:   Samuel R. Strickland Title:  

Executive Vice President,

Chief Financial Officer and

Chief Administrative Officer

 

27



--------------------------------------------------------------------------------

BOOZ ALLEN HAMILTON INVESTOR CORPORATION, as Grantor and Guarantor By  

/s/ Samuel R. Strickland

Name:   Samuel R. Strickland Title:  

Executive Vice President,

Chief Financial Officer and

Chief Administrative Officer

ASE, INC.,

as Grantor and Guarantor

By  

/s/ John D. Mayer

Name:   John D. Mayer Title:   President

BOOZ ALLEN HAMILTON INTERNATIONAL, INC.,

as Grantor and Guarantor

By  

/s/ Michael W. Jones

Name:   Michael W. Jones Title:   President

 

28



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

 

Guarantor

  

Address for Notices

ASE, Inc.   

8283 Greensboro Drive

McLean, VA 22102

Booz Allen Hamilton Investor Corporation   

8283 Greensboro Drive

McLean, VA 22102

Booz Allen Hamilton International, Inc.   

8283 Greensboro Drive

McLean, VA 22102



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

 

Issuer

 

Number of

Certificate

 

Registered Owners

  Number and Class
of Equity Interest   Percentage of
Equity
Interests  

Booz Allen Hamilton International, Inc. (formerly known as Aestix, Inc.)

  CA 0012   Booz Allen Hamilton Inc.   100 Class A
Common     100.00 % 

Booz Allen Hamilton International, Inc. (formerly known as Aestix, Inc.)

  PA 0002   Booz Allen Hamilton Inc.   29,200,000 Series
A Preferred     100.00 % 

ASE, Inc.

  2   Booz Allen Hamilton Inc.   1,000 Common     100.00 % 

Booz Allen Hamilton Inc.

  7554   Booz Allen Hamilton Investor Corporation   104.5 Class A
Common     100.00 % 

Pledged Notes:

None.



--------------------------------------------------------------------------------

Schedule 3

LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Grantor

  

Jurisdiction of
Organization

  

Chief Executive Office

  

Organizational

Identification Number

ASE, Inc.    Delaware    8283 Greensboro Drive
McLean, VA 22102    22-3271700 Booz Allen Hamilton Inc.    Delaware    8283
Greensboro Drive
McLean, VA 22102    36-2513626 Booz Allen Hamilton International, Inc..   
Delaware    8283 Greensboro Drive
McLean, VA 22102    22-3748537 Booz Allen Hamilton Investor Corporation   
Delaware    8283 Greensboro Drive
McLean, VA 22102    26-2634114



--------------------------------------------------------------------------------

Schedule 4

COPYRIGHTS AND COPYRIGHT LICENSES

 

Title

    

Reg. No.

    

Reg. Date

    

Owner

Acquisition process for major defense systems

     TX641890      02/23/1981      Booz, Allen & Hamilton, Inc.

Acquisition process for major defense systems

     TX658390      01/21/1981      Booz, Allen & Hamilton, Inc.

AutoCAD AutoLISP

     TXu699123      07/31/1995      Booz, Allen & Hamilton, Inc. & GEO/SQL
Corporation*

ASVAB career exploration system

     TX4350344      07/26/1996      Booz-Allen & Hamilton, Inc.

Booz, Allen financial management systems in government

     TX721852      11/06/1978      Booz Allen Hamilton, Inc. & Booz & Company
Inc. (as of the Closing)*

Booz Allen Hamilton : helping clients envision the future / Art Kleiner

     TX6170533      08/24/2005      Booz Allen Hamilton, Inc. & Booz & Company
Inc. (as of the Closing)*

Booz Allen Hamilton—helping clients envision the future / by Greenwich

     TX6264929      08/24/2005      Booz Allen Hamilton, Inc., & Booz & Company
Inc. (as of the Closing)*

Neural network computer aided design tool (NN CADtool)

     TX3455384      09/18/1992      Booz Allen & Hamilton, Inc.

Governance at Booz, Allen & Hamilton

     TX721858      11/06/1978      Booz, Allen & Hamilton, Inc.

Heritage trolley systems

     TXu809751      06/09/1997      Booz, Allen & Hamilton, Inc.

North American light rail vehicles

     TX4850774      08/31/1998      Booz, Allen & Hamilton, Inc.

North American light rail vehicles

     TXu808115      06/03/1997      Booz, Allen & Hamilton, Inc.

Product development : new approaches in the 1980s / by William P. Sommers

     TX460089      04/04/1980      Booz, Allen & Hamilton, Inc.

Retirement income plans : summary plan description

     TX324509      09/04/1979      Booz, Allen & Hamilton, Inc.

New directions in telephony / Booz-Allen & Hamilton, Inc., Golden, Freda

     TX2652022      09/18/1989      Booz-Allen & Hamilton, Inc., & Golden, Freda
& Schraub, P.C.*

Sistema de administracion del mantenimiento de caminos vecinales : version

     TXu745898      03/21/1996      Frederic R. Harris, Inc., & Booz Allen &
Hamilton, Inc.*

Summary of benefits for professional staff

     TX384992      12/12/1979      Booz Allen Hamilton, Inc., & Booz & Company
Inc. (as of the Closing)*



--------------------------------------------------------------------------------

Title

  

Reg. No.

  

Reg. Date

  

Owner

A Summary of benefits for support staff

   TX384991    12/12/1979    Booz Allen Hamilton, Inc., & Booz & Company Inc.
(as of the Closing)*

Acquisition process for major defense systems

   TX658390    01/21/1981    Booz, Allen & Hamilton, Inc.

Always on: advertising, marketing, and media in an era of consumer control

   TX7191951    06/07/2010    Booz Allen Hamilton Inc.

Make or break: how manufacturers can leap from decline to revitalization.

   TX7191953    06/07/2010    Booz Allen Hamilton, Inc.

MEGACOMMUNITIES

   TX7077755    06/03/2008    Booz Allen Hamilton, Inc.

MEGACOMMUNITIES

   TX7077772    06/03/2008    Booz Allen Hamilton, Inc.

Wargaming for leaders: strategic decision making from the battlefield to the
boardroom.

   TX6943421    04/30/2009    Booz Allen Hamilton, Inc.

Advanced “F” Class Turbine NGCC without Carbon Capture

   TXu1659541    06/26/2008    Booz Allen Hamilton, Inc.

Advanced “F” Class Turbine with Carbon Capture.

   TXu1660057    06/26/2008    Booz Allen Hamilton, Inc.

Air-Fired Subcritical PC with 1,100 lb C02/net MWh Carbon Capture/PRB Coal

   TXu1667683    08/22/2008    Booz Allen Hamilton, Inc.

Air-Fired Subcritical PC with 90% Carbon Capture/PRB Coal

   TXu1667687    08/22/2008    Booz Allen Hamilton, Inc.

Air-Fired Subcritical PC with Carbon Capture

   TXu1667690    08/22/2008    Booz Allen Hamilton, Inc.

Air-Fired Subcritical PC without Carbon Capture

   TXu1667665    08/22/2008    Booz Allen Hamilton, Inc.

Air-Fired Subcritical PC without Carbon Capture/PRB Coal

   TXu1667669    08/22/2008    Booz Allen Hamilton, Inc.

Air-Fired Supercritical PC with 1,100 lb C02/net MWh Carbon Capture/PRB Coal

   TXu1667670    08/22/2008    Booz Allen Hamilton, Inc.

Air-Fired Supercritical PC with 90% Carbon Capture/PRB Coal

   TXu1667674    08/22/2008    Booz Allen Hamilton, Inc.

Air-Fired Supercritical PC with Carbon Capture

   TXu1667679    08/22/2008    Booz Allen Hamilton, Inc.

Air-Fired Supercritical PC with Carbon Capture

   TXu1659764    06/26/2008    Booz Allen Hamilton, Inc.

Air-Fired Supercritical PC without Carbon Capture

   TXu1667680    08/22/2008    Booz Allen Hamilton, Inc.

Air-Fired Supercritical PC without Carbon Capture

   TXu1659538    06/26/2008    Booz Allen Hamilton, Inc.

Air-Fired Supercritical PC without Carbon Capture/PRB Coal.

   TXu1667667    08/22/2008    Booz Allen Hamilton, Inc.

Air-Fired UltraSupercritical PC with Carbon Capture

   TXu1667576    06/26/2008    Booz Allen Hamilton, Inc.

Air-Fired UltraSupercritical PC wthout Carbon Capture

   TXu1660061    06/26/2008    Booz Allen Hamilton, Inc.

CoP (E-Gas) Gasifier lGCC with Fischer-Tropsch Slurry Reactors Producing Power
and 50,000 Barrels per Day of Diesel/ Naptha Products

   TXu1659564    06/26/2008    Booz Allen Hamilton, Inc.

GCOP (E-Gas) Gasifier IGCC without Carbon Capture

   TXu1660003    06/26/2008    Booz Allen Hamilton, Inc.

GCOP (E-Gas) Gasifier lGCC with Carbon Capture

   TXu1659993    06/26/2008    Booz Allen Hamilton, Inc.

GE Energy Gasifier lGCC with Fischer-Tropsch Slurry Reactors Producing Power and
10,000 Barrels per Day of Diesel/ Naptha Products

   TXu1659749    06/26/2008    Booz Allen Hamilton, Inc.

GE Energy Gasifier Syngas to Ammonia Reactor System

   TXu1659558    06/26/2008    Booz Allen Hamilton, Inc.

GE Energy Gasifier Syngas to Dimethlether (DME) Reactor System

   Txu1659751    06/26/2008    Booz Allen Hamilton, Inc.

GE Energy Gasifier Syngas to Methane Reactor System

   Txu1659996    06/26/2008    Booz Allen Hamilton, Inc.

GE Energy Gasifier Syngas to Methanol Reactor System

   Txu1659850    06/26/2008    Booz Allen Hamilton, Inc.

GE “H” Frame Turbine NGCC with Carbon Capture.

   Txu1660067    06/26/2008    Booz Allen Hamilton, Inc.

GE “H” Frame Turbine NGCC without Carbon Capture

   Txu1659554    06/26/2008    Booz Allen Hamilton, Inc.

GEE Radiant Only Gasifier IGCC without Carbon Capture

   Txu1659753    06/26/2008    Booz Allen Hamilton, Inc.

GEE Radiant Only Gasifier lGCC with Carbon Capture

   Txu1659867    06/26/2008    Booz Allen Hamilton, Inc.

Oxygen-Fired (95 Mo1%) Ultrasupercritical PC with Carbon Capture

   Txu1660070    06/26/2008    Booz Allen Hamilton, Inc.

Oxygen-Fired (95 mol%) Supercritical PC with Carbon Capture

   Txu1660012    06/26/2008    Booz Allen Hamilton, Inc.

Oxygen-Fired (95 mol%) Supercritical PC with Carbon Capture and C02 Product
Purity Equivalent to 99 mol% Oxygen-fired

   TXu1659534    06/26/2008    Booz Allen Hamilton, Inc.

Oxygen-Fired (95%) Supercritical PC with Carbon Capture and C02 Product Purity
Suitable for Enhanced Oil Recovery

   TXu1659546    06/26/2008    Booz Allen Hamilton, Inc.

Oxygen-Fired (95mol%) Ultrasupercritical PC with Carbon Capture and C02 Product
Purity Suitable for Enhanced Oil Recovery

   TXu1659881    06/26/2008    Booz Allen Hamilton, Inc.

Oxygen-Fired (99 mol%) Supercritical PC with Carbon Capture

   TXu1659530    06/26/2008    Booz Allen Hamilton, Inc.

Shell Gasifier IGCC with 1,100 lb/net MWh Carbon Capture/PRB Coal

   TXu1667681    08/22/2008    Booz Allen Hamilton, Inc.

Shell Gasifier IGCC with 90% Carbon Capture/PRB Coal

   TXu1667686    08/22/2008    Booz Allen Hamilton, Inc.

Shell Gasifier IGCC without Carbon Capture

   TXu1659756    06/26/2008    Booz Allen Hamilton, Inc.

Shell Gasifier IGCC without Carbon Capture/PRB Coal

   TXu1667689    08/22/2008    Booz Allen Hamilton, Inc.

Shell Gasifier lGCC with Carbon Capture

   TXu1659844    06/26/2008    Booz Allen Hamilton, Inc.

Siemens G Frame NOCC with Carbon Capture

   TXu1660000    06/26/2008    Booz Allen Hamilton, Inc.

-* Security Interest is granted in Grantor’s right, title and interest only.

PATENTS AND PATENT LICENSES

 

Country

  

Patent Title

  

Serial No.
Filing Date

  

Patent No.
Issue Date

  

Status

United States    Method and system for assessing attacks on computer networks
using bayesian networks    09/969,722


10/2/2001

   6,907,430


11/6/2005

   Issued United States    Method and system for electronic voter registration
and electronic voting over a network    09/811,823


09/26/2002

   7,729,991


06/01/2010

   Issued United States    Mobile Phone Hyperspectral Imager with Single-Frame
Spatial, Spectral and Polarization Information    13/248,935


09/29/2011

   N/A    Published United States    Systems and Methods for Identifying and
Mitigating Information Security Risks    13/297,570


11/16/2011

   N/A    Published United States    Mobile Phone Hyperspectral Imager with
Single-Frame Spatial, Spectral and Polarization Information    US2011/053994


PCT Filing

09/29/2011

   N/A    Published United States    Systems and Methods for Identifying and
Mitigating Information Security Risks    US2011/061002


PCT Filing

11/16/2011

   N/A    Published United States    Radio-Frequency (RF) Precision Nulling
Device    61/586,011US


01/12/2012

   N/A    Pending



--------------------------------------------------------------------------------

TRADEMARKS AND TRADEMARK LICENSES

 

Country

  

Trademark

  

Serial No.

Filing Date

  

Reg. No.

Reg. Date

  

Owner

United States

   ARCHISM   

78/624,844

06-May-2005

  

3773541

06-Apr-2010

   Booz Allen Hamilton Inc.

United States

   BOOZ ALLEN   

77/757,301

11-Jun-2009

  

3820454

20-Jul-2010

   Booz Allen Hamilton Inc.

United States

   BOOZ ALLEN HAMILTON   

72/311,547

07-Nov-1968

  

888837

31-Mar-1970

   Booz Allen Hamilton Inc.

United States

   BOOZ ALLEN HAMILTON   

74/054,287

30-Apr-1990

  

1634966

12-Feb-1991

   Booz Allen Hamilton Inc.

United States

   BOOZ ALLEN HAMILTON AND DESIGN   

76/314,788

18-Sep-2001

  

2653981

26-Nov-2002

   Booz Allen Hamilton Inc.

United States

   BRACPLUS   

77/378,216

23-Jan-2008

  

3661631

28-Jul-2009

   Booz Allen Hamilton Inc.

United States

   DELIVERING RESULTS THAT ENDURE   

76/471,010

20-Nov-2002

  

2808105

27-Jan-2004

   Booz Allen Hamilton Inc.

United States

   EARNED READINESS   

77/907,555

08-Jan-2010

  

4118990

27-Mar-2012

   Booz Allen Hamilton Inc.

United States

   ENABLING SMARTER DECISIONS TO APPLY THE RIGHT SOURCES TO THE RIGHT LOCATION
AT THE RIGHT TIME   

78/535,315

20-Dec-2004

  

3684459

15-Sep-2009

   Booz Allen Hamilton Inc.

United States

   FRESNEL   

78/818,696

20-Feb-2006

  

3726731

15-Dec-2009

   Booz Allen Hamilton Inc.

United States

   MEGACOMMUNITIES   

77/159,486

18-Apr-2007

  

4122026

03-Apr-2012

   Booz Allen Hamilton Inc.

United States

   MEGACOMMUNITY   

77/159,488

18-Apr-2007

  

4122027

03-Apr-2012

   Booz Allen Hamilton Inc.

United States

   MISSION DNA   

77/667,265

10-Feb-2009

  

3825978

27-Jul-2010

   Booz Allen Hamilton Inc.

United States

   MISSION ENGINEERING   

78/148,501

29-Jul-2002

  

3107452

20-Jun-2006

   Booz Allen Hamilton Inc.

United States

   MISSION ENGINEERING   

78/975,774

29-Jul-2002

  

3137291

29-Aug-2006

   Booz Allen Hamilton Inc.

United States

   TARGET   

78/257,199

02-Jun-2003

  

3098804

30-May-2006

   Booz Allen Hamilton Inc.

United States

   VEOP   

78/535,314

20-Dec-2004

  

3684458

15-Sep-2009

   Booz Allen Hamilton Inc.

United States

   VISUAL EMERGENCY OPERATIONS PLAN   

78/535,313

20-Dec-2004

  

3735293

05-Jan-2010

   Booz Allen Hamilton Inc.

United States

   VISUAL EOP   

78/535,517

20-Dec-2004

  

3684460

15-Sep-2005

   Booz Allen Hamilton Inc.



--------------------------------------------------------------------------------

Except for any agreements entered into in connection with or otherwise related
to the Transaction Documents, Grantor is not the licensor or franchisor of any
Copyrights, Patents or Trademarks under any material license or franchise
agreement which is not in the ordinary course of Grantor’s business.

DOMAIN NAME REGISTRATIONS

 

Domain Name

  

Registration Date

  

Expiry Date

boozallenhamilton.us

   10-Aug-04    9-Aug-12

bah.jobs

   6-Mar-08    6-Mar-13

booz-allen.com

   8-Jun-01    8-Jun-13

boozallen.biz

   25-Apr-03    24-Apr-13

boozallen.jobs

   6-Mar-08    6-Mar-13

boozallen.name

   29-Jun-07    29-Jun-13

boozallen.net

   25-Apr-03    25-Apr-15

boozallencampus.com

   29-May-01    29-May-13

boozallencollege.com

   8-May-01    8-May-13

boozallengraduate.com

   29-May-01    29-May-13

boozallenhamilton.com

   21-Aug-01    21-Aug-15

boozallenhamilton.net

   25-Apr-03    25-Apr-13

boozallenintern.com

   29-May-01    29-May-13

boozallenmba.com

   29-May-01    29-May-13

boozallenuniversity.com

   29-May-01    29-May-13

neediestkids.com

   26-Oct-01    26-Oct-12

neediestkids.org

   26-Oct-01    26-Oct-12

boozealen.com

   19-Dec-05    19-Dec-12

boozalen.com

   19-Dec-05    19-Dec-12

mission-assurance.com

   11-Mar-04    11-Mar-13

mission-assurance.net

   11-Mar-04    11-Mar-13

customercentricorg.com

   7-Apr-04    7-Apr-13

customerorg.com

   7-Apr-04    7-Apr-13



--------------------------------------------------------------------------------

Domain Name

  

Registration Date

  

Expiry Date

customer-centric-org.com

   7-Apr-04    7-Apr-13

customer-organization.com

   7-Apr-04    7-Apr-13

boozallen.org

   20-Apr-05    20-Apr-13

boozealan.com

   27-Apr-05    27-Apr-13

ewargaming.com

   12-May-05    12-May-13

ewargame.net

   29-Jun-00    29-Jun-13

ewargame.org

   29-Jun-00    29-Jun-13

ewargaming.net

   29-Jun-00    29-Jun-12

ewargaming.org

   29-Jun-00    29-Jun-13

bizlawreform.com

   16-Sep-04    16-Sep-12

dov-zakheim.com

   19-Sep-06    19-Sep-12

dovzakheim.com

   19-Sep-06    19-Sep-12

dovzakheim.net

   19-Sep-06    19-Sep-12

booz-alan.com

   17-Oct-05    17-Oct-12

booz-allan.com

   17-Oct-05    17-Oct-12

boozalan.com

   17-Oct-05    17-Oct-12

bah.biz

   7-Nov-01    6-Nov-12

boozeallen.com

   21-Nov-01    21-Nov-12

boozallan.com

   7-Dec-05    7-Dec-12

boozeallan.com

   7-Dec-05    7-Dec-12

boozallensucks.com

   22-Dec-03    21-Dec-12

boozallenhamiltoncostore.com

   30-Mar-07    30-Mar-13

boozhamiltonallen.com

   30-Mar-07    30-Mar-13

boozhamiltonallen.org

   30-Mar-07    30-Mar-13

boosallenhamilton.com

   2-Apr-07    2-Apr-13

boosallen.com

   27-Apr-07    27-Apr-13

boozzallen.com

   27-Apr-07    27-Apr-13



--------------------------------------------------------------------------------

Domain Name

  

Registration Date

  

Expiry Date

bossallenhamilton.com

   27-Apr-07    27-Apr-13

bozzallenhamilton.com

   27-Apr-07    27-Apr-13

strategy-defense.com

   7-Jun-07    7-Jun-13

strategy-defense.net

   7-Jun-07    7-Jun-13

strategy-defense.org

   7-Jun-07    7-Jun-13

boozallen-me.com

   5-Sep-07    5-Sep-12

boozallenme.com

   5-Sep-07    5-Sep-12

boozallen.us

   2-May-02    1-May-13

megacommunities.com

   11-Aug-06    11-Aug-14

megacommunities.net

   11-Aug-06    11-Aug-14

megacommunities.org

   11-Aug-06    11-Aug-14

boozallen.com

   27-Sep-99    23-Sep-14

boozallenhamilton.org

   28-Nov-06    28-Nov-15

bah.com

   8-May-91    9-May-16

boozallenstrategypartners.com

   21-Jan-08    21-Jan-13

bracplus.com

   22-Jan-08    22-Jan-19

bracplus.net

   22-Jan-08    22-Jan-19

bracplus.org

   22-Jan-08    22-Jan-19

wwwboozallen.com

   13-Sep-05    13-Sep-12

booz-allen.us

   07-May-09    06-May-13

booz-allen-hamilton.us

   07-May-09    06-May-13

bah.xxx

   9-Dec-11    09-Dec-12

bahccg.com

   24-Dec-08    24-Dec-12

bahccg.net

   24-Dec-08    24-Dec-12

bahccg.org

   24-Dec-08    24-Dec-12

bahcom.com

   5-May-09    5-May-13

bahstore.com

   19-Oct-01    19-Oct-13



--------------------------------------------------------------------------------

Domain Name

  

Registration Date

  

Expiry Date

booz-allen-hamilton.com

   06-Jun-07    06-Jun-13

boozallen-jobs.com

   28-Jan-09    28-Jan-14

boozallenawards.com

   19-Oct-01    19-Oct-13

boozallencapital.com

   21-Feb-11    21-Feb-13

boozallencares.com

   09-Mar-11    09-Mar-13

boozallencom.com

   05-May-09    05-May-13

boozallencyberday.com

   31-Aug-10    31-Aug-12

boozallendefense.com

   23-Jan-07    23-Jan-13

boozallendefense.net

   23-Jan-07    23-Jan-13

boozallendefense.org

   23-Jan-07    23-Jan-13

boozallenhonolulu.com

   25-Feb-04    24-Feb-13

boozallenjobs.com

   03-June-10    03-June-13

boozallenstore.com

   19-Oct-01    19-Oct-13

bozallen.com

   14-June-07    14-June-13

bozzallen.com

   14-June-07    14-June-13

bozzallenhamilton.com

   27-Apr-07    27-Apr-13

cyberhub.com

   18-Aug-02    18-Aug-14

cyberhub.xxx

   21-Dec-11    21-Dec-12

global-innovation-network.com

   04-Apr-05    04-Apr-13

leading-innovations.com

   05-May-04    05-May-13

missiondna.com

   30-June-08    30-June-13

missiondna.net

   18-Nov-08    18-Nov-12

myboozallen.com

   30-June-11    30-June-13

persia-house.com

   16-Jan-09    16-Jan-14

strategy-government.com

   11-Aug-08    11-Aug-12

strategy-government.net

   11-Aug-08    11-Aug-12

strategy-government.org

   11-Aug-08    11-Aug-12



--------------------------------------------------------------------------------

Domain Name

  

Registration Date

  

Expiry Date

trustmarket.com

   29-July-04    29-July-12

wargamingforleaders.com

   28-Aug-08    28-Aug-12

wargamingforleaders.net

   28-Aug-08    28-Aug-12

wargamingforleaders.org

   28-Aug-08    28-Aug-12

wwwbah.com

   27-July-10    27-July-12

wwwbahcom.com

   05-May-09    05-May-13

wwwbooz-allen.com

   05-May-09    05-May-13

wwwbooz-allen-hamilton.com

   05-May-09    05-May-13

wwwbooz-allencom.com

   05-May-09    05-May-13

wwwboozallencom.com

   05-May-09    05-May-13

boozallenmarketplace.com

   19-Dec-01    19-Dec-13

boozallenfamilyambassadors.org

   25-Sept-11    25-Sept-12

boozallenfamilyambassadors.com

   25-Sept-09    25-Sept-12

booz-allen-hamiltoncom.com

   05-May-09    05-May-13

wwwbooz-allen-hamiltoncom.com

   05-May-09    05-May-13

wwwboozallenhamilton.com

   05-May-09    05-May-13

wwwboozallenhamiltoncom.com

   05-May-09    05-May-13

wwwbooz-allen-hamiltoncom.com

   05-May-09    05-May-13

boozallenlearning.com

   17-June-03    17-June14



--------------------------------------------------------------------------------

Schedule 5

MATERIAL GOVERNMENT CONTRACTS

[See attached.]



--------------------------------------------------------------------------------

Client   Contract Title  

Contract

Number

  Order/Material CLIN Title   Order/Material CLIN Number  

NIH

  MANAGEMENT SUPPORT CENTER FOR   00921-0001  

NCRR TECH SUPPORT CTSA

ACTIVIT

    00921-0001/0010   

DEFENSE SUPPLY SERVICE-WASH

  (IATAC) INFORMATION ASSURANCE   09003-0480  

DO #348 INFO ASSRNC

ANALS DIA

    09003-0480/3480   

DEFENSE SUPPLY SERVICE-WASH

     

DO #349 COMMANDER,

USPFIATA RD

    09003-0480/3490   

DEFENSE SUPPLY SERVICE-WASH

     

DO #355 IATAC AGNCY INFO

ASSUR

    09003-0480/3550   

DEFENSE ELECTRONICS SUPPLY CTR

  SURVIAC CONTRACT   09003-0550   AFRL DATABASE & ANALYSIS     09003-0550/1970
  

DEFENSE ELECTRONICS SUPPLY CTR

     

U.S AIR FORCE(DHS)MISSIO

ASSUR

    09003-0550/2060   

DEFENSE ELECTRONICS SUPPLY CTR

      AIR FORCE SPACE DO 219     09003-0550/2190   

DEFENSE ELECTRONICS SUPPLY CTR

     

STRATEG PLAN/TECH EVOLU

SUP

    09003-0550/2350   

DEFENSE ELECTRONICS SUPPLY CTR

     

NETWARCOM

FORCENET/C5ISR NETOP

    09003-0550/2540   

DEFENSE ELECTRONICS SUPPLY CTR

     

DO 259 ESOC, MI, INSCOM,

CI, C

    09003-0550/2590   

DEFENSE ELECTRONICS SUPPLY CTR

     

DO #268 USMC MISSION

ASSRNCE

    09003-0550/2680   

DEFENSE ELECTRONICS SUPPLY CTR

     

DO 272 STRAT N-K OVA DOD

NI

    09003-0550/2720   

DEFENSE ELECTRONICS SUPPLY CTR

     

DO 274 PROG EXEC OA &

LOCM

    09003-0550/2740   

DEFENSE ELECTRONICS SUPPLY CTR

     

DO #276 S&VTA HMLND SEC,

CGAP

    09003-0550/2760   

DEFENSE ELECTRONICS SUPPLY CTR

     

DO #283 USSOCOM CNTR

K&F RASPW

    09003-0550/2830   

DEFENSE ELECTRONICS SUPPLY CTR

     

DO #288 S/VSP R&A

USSOCOM CSO

    09003-0550/2880   

DEFENSE ELECTRONICS SUPPLY CTR

      DO #296 S&V TA ACC&CAF     09003-0550/2960   

DEPARTMENT OF DEFENSE

  IR&D SMES   09003-0604   IR&D OP5 CLIN 0501     09003-0604/0501   

 

Page 1 of 5



--------------------------------------------------------------------------------

Client   Contract Title  

Contract

Number

  Order/Material CLIN Title   Order/Material CLIN Number  

MARYLAND PROCUREMENT OFFICE

  JOURNEYMAN   09003-0616   JOURNEYMAN     09003-0616/0001   

MARYLAND PROCUREMENT OFFICE

  IASETAC-INFORMATION ASSURANCE   09003-0632   IASETAC DO# 0005-TTO 5    
09003-0632/0005   

MARYLAND PROCUREMENT OFFICE

  TEAMWEAVER   09003-0633   TW TTO 1 LABOR     09003-0633/0010   

MARYLAND PROCUREMENT OFFICE

  SIDEPOCKET   09003-0637   UNFUNDED OPTION 4     09003-0637/5554   

DEPARTMENT OF DEFENSE

  DTRA: DEF/THREAT RED. AGENCY   09003-0645   0001: CWMD-T PROGRAM BASE    
09003-0645/0001   

MARYLAND PROCUREMENT OFFICE

  SIGINT DEVELOPMENT SUPPORT II   09003-0667   UNFUNDED OPTION 2    
09003-0667/5552   

MARYLAND PROCUREMENT OFFICE

      UNFUNDED OPTION 3     09003-0667/5553   

MARYLAND PROCUREMENT OFFICE

      UNFUNDED OPTION 4     09003-0667/5554   

MARYLAND PROCUREMENT OFFICE

      UNFUNDED OPTION 5     09003-0667/5555   

MARYLAND PROCUREMENT OFFICE

      UNFUNDED OPTION 6     09003-0667/5556   

MARYLAND PROCUREMENT OFFICE

      UNFUNDED OPTION 7     09003-0667/5557   

MARYLAND PROCUREMENT OFFICE

      UNFUNDED OPTION 8     09003-0667/5558   

MARYLAND PROCUREMENT OFFICE

      UNFUNDED OPTION 9     09003-0667/5559   

DEFENSE ELECTRONICS SUPPLY CTR

  SURVIAC CONTRACT   09003-0687  

DO 456 SYS ENG STR

EVALUATION

    09003-0687/0301   

DEFENSE ELECTRONICS SUPPLY CTR

     

DO 454 CLS SUSTAINMENT

DIVISI

    09003-0687/0801   

US ARMY RDECOM ACQ CTR

  SWORD FOLLOW ON CONTRACT   09004-0462   0001:SWORD FOLLOW ON    
09004-0462/0010   

US ARMY-CECOM

  ID/IQ CECOM-TESS   09004-0474  

0005: OIO ELEC WARFARE

EFFORT

    09004-0474/0005   

US ARMY-CECOM

      0006: INFO OPS EFFORT     09004-0474/0006   

US ARMY

  IDIQ-RPTI   09004-0477  

DO 16 PDFCS-R KIT

SUPPORT

    09004-0477/0016   

US ARMY-CECOM

  R23G ID/IQ   09004-0495   0002AA: RAINMAKER 0393     09004-0495/0200   

US NAVY-AVIATION SUPPLY OFC

  WORLDWIDE PUBL. COM AND MEDIA   09005-1297   OPTY3-N00189-08-R-Z051    
09005-1297/3010   

US NAVY-AVIATION SUPPLY OFC

          OPTY4-N00189-08-R-Z051     09005-1297/4010   

 

Page 2 of 5



--------------------------------------------------------------------------------

Client   Contract Title  

Contract

Number

  Order/Material CLIN Title   Order/Material CLIN Number  

NAVY/COMMANDER NAVAL

INSTALLATIONS COMMAND

  CNIC PROFESSIONAL SERVICES   09005-1306   0009: OPTION II     09005-1306/2010
  

NAVY/COMMANDER NAVAL

INSTALLATIONS COMMAND

      0013: OPTION III     09005-1306/3010   

NAVY/COMMANDER NAVAL

INSTALLATIONS COMMAND

      OPTION IV     09005-1306/4010   

AIRFORCE, DEPARTMENT OF

  VIRTUAL COMBAT ENVIRONMENT OF   09006-0969   CLIN 1-EWBM     09006-0969/0010
  

DEPARTMENT OF VETERANS AFFAIRS

  IDIQ-VA TAC TRANSFORMATION   09042-0028  

OY1/LABOR&ODCS: EVEAH

PMO SPPT

    09042-0028/1010   

DOT/FEDERAL AVIATION ADMIN

  SE2020 SYSTEM ENGINEERING &   09073-0525  

0002-LAB NAS ENG & ENT

ARCHIT

    09073-0525/0020   

DOT/FEDERAL AVIATION ADMIN

     

0004-LAB TORP 1056 NAS

SYSTEM

    09073-0525/0040   

GSA/FEDERAL SYS OMTEGRATOPM &

MNGT CENTER

  NSF: NSF INFO TECHNOLOGY   26349-0013   NSF CLIN 0002     26349-0013/0005   

GSA/FEDERAL SYS OMTEGRATOPM &

MNGT CENTER

  TECHNICAL SUPPORT TO P&R IM   26349-0017  

P&R IM LABOR TASK 2-6

OY3

    26349-0017/3002   

GSA/FEDERAL SYS OMTEGRATOPM &

MNGT CENTER

     

P&R IM LABOR TASK 2-6

OY4

    26349-0017/4002   

GSA/FEDERAL SYS OMTEGRATOPM &

MNGT CENTER

  ADNET PLUS RECOMPETE   26349-0018  

OY2: ADNET PLUS

RECOMPETE

    26349-0018/2001   

GENERAL SERVICES ADMINISTRATION;

FEDERAL SUPPLY SR

  DHS SCIENCE & TECHNOLOGY SETA   27100-2642  

0001/LABOR: CHEM BIO

DIVISION

    27100-2642/0850   

GENERAL SERVICES ADMINISTRATION;

FEDERAL SUPPLY SR

      0001/LABOR: M&A     27100-2642/0870   

DEPT OF VETERANS AFFAIRS

  VA118-10-F-0488   27398-0131  

TASK 4: SECURITY

OPERATION SUP

    27398-0131/0004   

DEPT OF VETERANS AFFAIRS

     

OY1/TSK4/1004: SEC OPS

SPPT

    27398-0131/1004   

DEPT OF VETERANS AFFAIRS

     

OY1/TSK6/1006: CYBER

SECURIT

    27398-0131/1006   

DEPT OF VETERANS AFFAIRS

          SECURE VA OY2     27398-0131/2010   

 

Page 3 of 5



--------------------------------------------------------------------------------

Client   Contract Title  

Contract

Number

  Order/Material CLIN Title   Order/Material CLIN Number  

NASA/GLENN RESEARCH CENTER

  NASA-#NNC10BA17B   27509-2917   LABOR I/PRAD     27509-2917/0040   

GSA

  ID/IQ JIEDDO COIC TSE   28282-0003  

0001:JIDDO COIC TSE IT

LABOR

    28282-0003/0020   

GSA

     

0001:TO 4 JIDDO COIC TSE

LABOR

    28282-0003/0030   

GSA

     

1001:JIDDO COIC TSE OPT 1

LABR

    28282-0003/1020   

GSA

     

1001:TO 4 OPT1 JIDDO TSE

LABOR

    28282-0003/1030   

GSA

     

2001:JIDDO COIC TSE OPT 2

LABR

    28282-0003/2020   

GSA

     

2001:TO 4 OPT2 JIDDO TSE

LABOR

    28282-0003/2030   

GSA

     

3001:JIDDO COIC TSE OPT 3

LABR

    28282-0003/3020   

GSA

     

3001:TO 4 OPT3 JIDDO TSE

LABOR

    28282-0003/3030   

GSA

     

4001:JIDDO COIC TSE OPT 4

LABR

    28282-0003/4020   

GSA

     

4001:TO 4 OPT4 JIDDO TSE

LABOR

    28282-0003/4030   

GENERAL SERVICES ADMINISTRATION

  GSA IT-SCHEDULE/IDIQ   28950-4700   TASK#4/OY1/LABOR: MIMS     28950-4700/1204
  

SPAWAR HQ

  NEXT GENERATION ENTERPRISE   29290-1027  

DO NS27: NEXT

GENERATION

    29290-1027/4001   

SPAWAR HQ

  PMW 740 INTEGRATED   29290-1028  

DO NS28: PMW 740-OPT

YR 4

    29290-1028/4001   

SPAWAR HQ

  PMW 150 PSS   29290-1035   DO NS35: PMW 150 PSS     29290-1035/1001   

SPAWAR HQ

      DO NS35: PMW 150 PSS     29290-1035/2001   

SPAWAR HQ

      DO NS35: PMW 150 PSS     29290-1035/3001   

SPAWAR HQ

      DO NS35: PMW 150 PSS     29290-1035/4001   

INTERNAL REVENUE SERVICE

  TIPSS III-HARDWICK   29403-0200   IRS TO 35 OY4     29403-0200/3504   

INTERNAL REVENUE SERVICE

          IRS TO 37 OY4     29403-0200/3704   

 

Page 4 of 5



--------------------------------------------------------------------------------

Client   Contract Title  

Contract

Number

  Order/Material CLIN Title   Order/Material CLIN Number  

INTERNAL REVENUE SERVICE

  TIPSS-3-PECK   29403-0900  

IRS-TO 16 OY5 FEE

7.2339%

    29403-0900/1608   

NAVAIR AIRCRAFT DIVISION

LAKEHURST

  CEAT IV   29750-0803  

CLIN 4000 LABOR BASE

PERIOD

    29750-0803/0010   

NAVAIR AIRCRAFT DIVISION

LAKEHURST

     

CLIN 4100 LABOR OPTION

PRD I

    29750-0803/1010   

NAVAIR AIRCRAFT DIVISION

LAKEHURST

     

CLIN 4200 LABOR OPTION

PRD II

    29750-0803/2010   

NAVAIR AIRCRAFT DIVISION PAX RIVER

  PSS FOR IWS 6.0   29750-0900  

OPENED IN ERROR

(0901/0010)

    29750-0900/0020   

NAVAIR AIRCRAFT DIVISION PAX RIVER

     

OPENED IN ERROR

(0901/0011)

    29750-0900/0021   

SEAPORT-E WIN

  TECH & MISSION SUPRT FOR IPTO   29750-2200  

4000: TECH/MISSION SUPRT

OY-01

    29750-2200/1010   

ALLIANT

  PARMO   30500-0010   OY1 PARMO III     30500-0010/1010   

ALLIANT

      OY2 PARMO III     30500-0010/2010   

ALLIANT

      OY3 PARMO III     30500-0010/3010   

ALLIANT

      OY4 PARMO III     30500-0010/4010   

ALLIANT

  ALLIANT-OIC ABBE   30500-0015   CLIN 0001 SETA LABOR     30500-0015/0010   

ALLIANT

     

SETA CLIN 1001-OY1

LABOR

    30500-0015/1010   

ALLIANT

     

SETA CLIN 2001-OY1

LABOR

    30500-0015/2010   

MOBIS: GS-23F-9755H

  SPECTRUM   31860-2302  

TOPR 19 VA SELD LABOR

OY1

    31860-2302/1050   

MOBIS: GS-23F-9755H

     

TOPR 19 VA SELD LABOR

OY2

    31860-2302/2050   

MOBIS: GS-23F-9755H

         

TOPR 19 VA SELD LABOR

OY3

    31860-2302/3050   

 

Page 5 of 5



--------------------------------------------------------------------------------

Annex I to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of                      , 20    , made by
                             (the “Additional Grantor”), in favor of Bank of
America, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
for the banks and other financial institutions or entities (the “Lenders”)
parties to the Credit Agreement referred to below. All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Booz Allen Hamilton Inc., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), Bank of America, N.A., as
Collateral Agent (in such capacity, the “Collateral Agent”) and Administrative
Agent, Credit Suisse Securities (USA) LLC, as Syndication Agent, Barclays Bank
PLC, Citigroup Global Markets Inc., HSBC Securities (USA) Inc., J.P. Morgan
Securities LLC, Morgan Stanley Senior Funding, Inc., Sumitomo Mitsui Banking
Corporation and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Co-Documentation
Agents, as Documentation Agents, Bank of America, N.A., as Issuing Lender,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse Securities
(USA) LLC as Joint Lead Arrangers and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Credit Suisse Securities (USA) LLC, Barclays Capital, Citigroup
Global Markets Inc., HSBC Securities (USA) Inc., J.P. Morgan Securities LLC,
Morgan Stanley Senior Funding, Inc. and Sumitomo Mitsui Banking Corporation as
Joint Bookrunners have entered into that certain Credit Agreement, dated as of
July 31, 2012 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of July 31, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Collateral Agent for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and a Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and a Grantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Guarantee and Collateral Agreement. The Additional
Grantor hereby represents and warrants, to the extent applicable and with
respect to itself, that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement is true and correct on and
as of the date hereof (after giving effect to this Assumption Agreement) as if
made on and as of such date.



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR], as Grantor and Guarantor By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

Annex I-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5



--------------------------------------------------------------------------------

Annex II to

Guarantee and Collateral Agreement

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of July 31, 2012 (the “Agreement”), made by the
Grantors parties thereto for the benefit of Bank of America, N.A., as Collateral
Agent. The undersigned agrees for the benefit of the Administrative Agent, the
Collateral Agent and the Lenders as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The terms of Sections 6.4(c) and 6.9 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.4(c) or 6.9 of the Agreement.

 

[NAME OF ISSUER] By:  

 

  Name:   Title: Address for Notices:

 

 

 

Fax:



--------------------------------------------------------------------------------

Annex III to

Guarantee and Collateral Agreement

[    ], 20[    ]

Bank of America, N.A.,

as Administrative Agent

One Bryant Park

New York, New York 10036

Re: Appointment and Agreement

Ladies and Gentlemen:

Reference is made to that certain (i) Credit Agreement, dated as of July 31,
2012 (as it may be amended, waived, supplemented or otherwise modified, the
“Credit Agreement”), among Booz Allen Hamilton Inc. (the “Company”), the several
banks and other financial institutions or entities from time to time parties
thereto, Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent (in such capacity, the “Collateral
Agent”) and Issuing Lender and (ii) Guarantee and Collateral Agreement (as it
may be amended, supplemented or otherwise modified, the “Guarantee and
Collateral Agreement”; unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Guarantee and Collateral Agreement), among the Company, the Guarantors from time
to time party thereto, and the Collateral Agent.

Borrower hereby designates [    ]1 as a [Specified Cash Management Arrangement
(as defined in the Guarantee and Collateral Agreement) (the “Specified Cash
Management Arrangement”)] [[Specified Foreign Currency L/C Agreement] [Specified
Hedge Agreement] (as defined in the Credit Agreement) (the [“Specified Foreign
Currency L/C Agreement”][“Specified Hedge Agreement”])].

[Cash Management Provider] [Foreign Currency L/C Provider] [Hedge Provider]
hereby:

(i) acknowledges that it has received a copy of the Credit Agreement, the
Guarantee and Collateral Agreement and any related Intercreditor Agreement or
Other Intercreditor Agreement;

(ii) acknowledges that, pursuant to the Credit Agreement, the Guarantee and
Collateral Agreement and any related Intercreditor Agreement or Other
Intercreditor Agreement, it has no right to enforce directly against the
Collateral or to direct the Administrative Agent, the Collateral Agent or any
other Secured Party with respect thereto;

(iii) appoints the Administrative Agent as its agent under the [Specified Cash
Management Arrangement] [Specified Foreign Currency L/C Agreement] [Specified
Hedge Agreement] for purposes of dealing with the Collateral and the proceeds
thereof; and

(iv) agrees to be bound by, and that the Administrative Agent and the Collateral
Agent shall, in their dealings with [Cash Management Provider][Foreign Currency
L/C Provider][Hedge Provider] in their capacity as such, have the benefit of the
provisions of Sections 9.3, 9.7, 10.11, and 10.12 of the Credit Agreement, which
are hereby incorporated by reference herein mutatis mutandis.

 

1  Insert description of Specified Cash Management Arrangement, Specified
Foreign Currency L/C Agreement, Specified Hedge Agreement, as applicable.



--------------------------------------------------------------------------------

Sincerely, [Cash Management Provider], [Foreign Currency L/C Provider], [Hedge
Provider] BOOZ ALLEN HAMILTON INC., as Borrower By:  

 

Name:   Title:  

 

Acknowledged and Agreed: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  

 

ii